I fully concur in all that is said by RAGLAND, J., in the leading opinion, and inasmuch as it overrules several decisions of the Courts of Appeals and for the first timeObliviousness:  unequivocally states the doctrine announced, IQualification   think it is important to anticipate an objectionof Rule.        which would occur to some, or, rather, to state a qualification of the rule which would more clearly determine its limits.
No doubt, in alleging a cause of action under the humanitarian rule, so far as the person injured is concerned, it is sufficient to allege that such person was in imminent peril. The cause of the peril and the circumstances conducing to it and attending it are matters of evidence bearing upon the ultimate fact and need not be pleaded. This is clearly stated in the opinion. It is properly said: "Regardless of what occasions his peril, the law . . . makes it the duty of another who sees him in peril to exercise ordinary care to prevent injury or death." That broad statement would include a case where one voluntarily seeks an injury. Cases arise where persons attempt to commit suicide, or try to be injured in order to collect insurance money or recover damages. In such cases the humanitarian duty is the same as in others, yet such persons cannot recover, not because the demands of humanity are any less compelling, but because the party injured has forfeited the right to complain of the want of care in one who injures him. The maxim "volenti non fit injuria" applies. It would not be necessary to negative a situation like that in stating a cause of action. That would be an affirmative defense to be alleged and proved, just as contributory negligence, in a proper case, is necessary to be alleged and proved. One may expose himself to peril, recklessly, without rational consideration of the result, and expect to escape injury. That is a species of negligence, and is clearly to be distinguished from a case where one intentionally courts an injury. *Page 273 
II. I think also that the appellant in this case has failed to appreciate the significance of the expression "imminent peril." That does not mean remote, uncertain, contingent, nor (for the person affected) avoidable danger. It is imminent, immediately
impending; it admits of no time for deliberation on theImminent  part of the person in peril between its appearance andPeril.    the impending calamity. A person in full possession of his faculties, standing on a railroad track with a train approaching two hundred yards away and due to arrive in ten seconds would not appear in iminent peril, because in the natural course of things such person would be expected to step off before he could be injured. The peril would be imminent only when the ordinary and natural effort to be expected in such person would not put him in a place of safety.
These are suggestions which I believe should accompany the elucidation of the subject.
Headnotes 1 and 3: Motor Vehicles, 28 Cyc. 45, 37; Headnote 2: Negligence, 29 Cyc, 530; Headnote 4: Appeal and Error, 4 C.J. sec. 3150; Headnote 5: Damages, 17 C.J. sec. 375.